DETAILED ACTION
Status of the Application
Receipt of the Response and Amendment after Non-Final Office Action filed 12/07/2020 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims:				1-20
Withdrawn claims: 				None
Previously cancelled claims: 		None
Newly cancelled claims:			2, 3, and 7
Amended claims: 				1, 5, and 11
New claims: 					21 and 22
Claims currently under consideration:	1, 4-6, and 8-22
Currently rejected claims:			1, 4-6, and 8-22
Allowed claims:				None

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 4-6, and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Dubois (WO 2009/140568; cited by applicant) in view of Lo (Lo, N., “bread making 101: golden ratio of basic bread recipe ingredients”, January 2018, big little projects of cooking and living simple).
Regarding claim 1,  Dubois teaches a sweetener composition ([0006]) that can be added to foods such as breads and cookies ([00122]) which are made from dough, comprising (1) a first component comprising a Maillard reaction product composition (corresponding Stevia extracts (corresponding to stevia), steviol glycosides (corresponding to rebaudioside A and stevioside) ([00107]), wherein (a) and (b) are mixed together and undergo Maillard reaction ([0024]).  Dubois also teaches the inclusion of other types of sweeteners in the sweetener composition ([0028]) such as other steviol glycosides (corresponding to rebaudiosides B-F, dulcoside A, rubusoside, and stevioside), glycosylated Stevia extracts and glycosylated steviol glycosides (corresponding to natural high-potency sweeteners modified through enzyme contact or substitution) ([0036]).  Since Dubois teaches that the composition can comprise of the at least one salt, the at least one salty taste inhibitor, and the at least one sweet taste improving composition, the first and second components could comprise 100% of the composition.  Although Dubois teaches that the composition is a replacement for sugar in foods ([0003]; [0006]), it does not teach the first and second components to be present in the dough in a concentration range of 0.0001-20 wt% of the dough.
However, Lo teaches a bread recipe which includes 9 grams of sugar (tables on page 2) and also teaches that the whole amount of sugar can be replaced (page 3, first line) by stevia sweetness (page 3, seventh bullet point in row 4 of table).  The recipe taught by Lo consists of bread flour, water, salt, yeast, and sugar substitute wherein the ingredients produce a dough that weighs 498 grams and the sugar substitute comprises 1.8% of the 
It would have been obvious for a person of ordinary skill in the art to have modified the bread of Dubois by substituting the sugar in the bread recipe as taught by Lo.  In the absence of specific instruction regarding a method of making bread in Dubois, a skilled practitioner would have been motivated to consult Lo in order to determine a suitable bread recipe, and consequently determine a suitable concentration of the first and second components.
Regarding claim 4, Dubois teaches the invention as disclosed above in claim 1, including the sweetener composition further comprising sweeteners selected from the group consisting of sorbitol, xylitol, mannitol ([0034]), sucralose, aspartame, acesulfame-K, neotame ([0035]), erythritol, trehalose, raffinose, cellobiose, tagatose ([0034]), N­[N-[3-(3-hydroxy-4-methoxyphenyl)propyl]-alpha-aspartyl ]-L-phenylalanine I-methyl ester ([0035]), glycyrrhizin ([00113]), sodium cyclamate ([0035]), brazzein, curculin, mabinlin, thaumatin ([0036]), neohesperidin dihydrochalcone (NHDC) ([0035]), and naringin dihydrochalcone ([0092]).
Regarding claim 5, Dubois teaches the invention as disclosed above in claim 1, including the sweetener composition comprising thaumatin ([0036]) and NHDC ([0035]).  Although Dubois does not specify whether the sweetener and salty taste inhibitor are part of a separate MRP composition, a skilled practitioner would readily recognize that these components can be mixed together to form the MRP reaction mixture.  Furthermore, the “selection of any order of mixing ingredients is prima facie
Regarding claim 6, Dubois teaches the invention as disclosed above in claim 1, including that the addition of the sweet taste improving composition in the sweetener composition is optional ([0105]) meaning that the first component could comprise an amount approaching 100 wt% of the sweetener composition. Dubois does not teach the first component to be present in the dough at an amount of 0.0001-1 wt%.  
However, Lo teaches a bread recipe which consists of bread flour, water, salt, yeast, and sugar substitute wherein the ingredients produce a dough that weighs 498 grams and the sugar substitute comprises 1.8% of the dough, based on replacement of all the amount of sugar.  Since Dubois teaches an amount of the first component to be in amounts approaching 100 wt% of the composition, the first component could be in an amount approaching the full 1.8% sugar substitute content of the dough taught by Lo, which overlaps the claimed range.
It would have been obvious for a person of ordinary skill in the art to have modified the bread of Dubois by substituting the sugar in the bread recipe as taught by Lo.  In the absence of specific instruction regarding a method of making bread in Dubois, a skilled practitioner would have been motivated to consult Lo in order to determine a suitable bread recipe, and consequently determine a suitable concentration of the first component.
Regarding claim 8, Dubois teaches the invention as disclosed above in claim 1, including the reducing sugar comprising of a monosaccharide (corresponding to xylose) ([0024]).
Regarding claim 9, Dubois teaches the invention as disclosed above in claim 1, including the dough further comprising a sweetener selected from swingle extracts (corresponding to Luo Han Guo sweetener), mogrosides, and glycosylated mogrosides 
Regarding claim 10, Dubois teaches a sweetener composition ([0006]) that can be added to bakery products ([00122]) which are made from dough, comprising (1) at least one salt and at least one Maillard reaction product composition (corresponding to TRPV1 inhibitors acting as a salty taste inhibitor) ([00107]; ([0024]) comprising  (a) one or more reducing sugars having a free carbonyl group, and (b) an amine donor having a free amino group (corresponding to soy protein hydrolysates) ([0024]); and (2) a sweetener comprising of Stevia extracts (corresponding to stevia), steviol glycosides (corresponding to rebaudioside A and stevioside) ([00107]).  Dubois also teaches the inclusion of other types of sweeteners in the sweetener composition ([0028]) such as other steviol glycosides (corresponding to rebaudiosides B-F, dulcoside A, rubusoside, and stevioside), glycosylated Stevia extracts and glycosylated steviol glycosides (corresponding to natural high-potency sweeteners modified through enzyme contact or substitution) ([0036]).  Although Dubois does not specify whether the salt and salty taste inhibitor are part of a separate MRP composition, a skilled practitioner would readily recognize that these components can be mixed together to form the MRP composition prior to being added to the remaining ingredients.  Furthermore, the “selection of any order of mixing ingredients is prima facie obvious”.  See MPEP 2144.04.IV(C).  Since, Dubois teaches that the composition can comprise of the at least one salt, the at least one salty taste inhibitor, and the at least one sweet taste improving composition, the first and second components could comprise 100% of the composition.  Although, Dubois teaches that the composition is a replacement for sugar in foods ([0003]; [0006]), it does not 
However, Lo teaches a bread recipe which includes 9 grams of sugar (tables on page 2) and also teaches that the whole amount of sugar can be replaced (page 3, first line) by stevia sweetness (page 3, seventh bullet point in row 4 of table).  The recipe taught by Lo consists of bread flour, water, salt, yeast, and sugar substitute wherein the ingredients produce a dough that weighs 498 grams and the sugar substitute comprises 1.8% of the dough, based on replacement of all the amount of sugar, which falls within the claimed range.      
It would have been obvious for a person of ordinary skill in the art to have modified the bread of Dubois by substituting the sugar in the bread recipe as taught by Lo.  In the absence of specific instruction regarding a method of making bread in Dubois, a skilled practitioner would have been motivated to consult Lo in order to determine a suitable bread recipe, and consequently determine a suitable concentration of the first and second components.
Regarding claim 11, Dubois teaches a sweetener composition ([0006]) that can be added to bakery products ([00122]) which are made from dough, comprising (1) a first component comprising a Maillard reaction product composition (corresponding to TRPV1 inhibitors acting as a salty taste inhibitor) ([00107]; [0024]) comprising  (a) a sweetener comprising of Stevia extracts (corresponding to stevia), steviol glycosides (corresponding to rebaudioside A and stevioside) ([00107]), and (b) an amine donor having a free amino group (corresponding to soy protein hydrolysates) ([0024]); and (2) the inclusion of other synthetic and natural high-potency sweeteners ([0033]) such as Stevia extracts and glycosylated steviol glycosides (corresponding to natural high-potency sweeteners modified through enzyme contact or substitution) ([0036]), wherein the reaction mixture undergoes a Maillard reaction ([0024]).  Although Dubois does not specify whether the Stevia-related compounds and salty taste inhibitors are part of a separate MRP composition, a skilled practitioner would readily recognize that these components can be mixed together to form the MRP composition prior to being added to the remaining ingredients.  Furthermore, the “selection of any order of mixing ingredients is prima facie obvious”.  See MPEP 2144.04.IV(C).  Since Dubois teaches that the composition can comprise of the at least one salt, the at least one salty taste inhibitor, and the at least one sweet taste improving composition, the first and second components could comprise 100% of the composition.  Although, Dubois teaches that the composition is a replacement for sugar in foods ([0003]; [0006]), it does not teach the first and second components to be present in the dough in a concentration range of 0.0001-50 wt% of the dough.
However, Lo teaches a bread recipe which includes 9 grams of sugar (tables on page 2) and also teaches that the whole amount of sugar can be replaced (page 3, first line) by stevia sweetness (page 3, seventh bullet point in row 4 of table).  The recipe taught by Lo consists of bread flour, water, salt, yeast, and sugar substitute wherein the ingredients produce a dough that weighs 498 grams and the sugar substitute comprises 1.8% of the dough, based on replacement of all the amount of sugar, which falls within the claimed range.      
It would also have been obvious for a person of ordinary skill in the art to have modified the bread of Dubois by substituting the sugar in the bread recipe as taught by Lo.  In the absence of specific instruction regarding a method of making bread in Dubois, a skilled practitioner would have been motivated to consult Lo in order to determine a suitable bread recipe, and consequently determine a suitable concentration of the first and second components.
Regarding claim 12, Dubois teaches the invention as disclosed above in claim 11, including the reaction mixture further comprising of a reducing sugar having a free carbonyl group (corresponding to xylose) ([0024]).
Regarding claim 13, Dubois teaches the invention as disclosed above in claim 11, including the reducing sugar comprising a monosaccharide (corresponding to xylose) ([0024]).
Regarding claim 14, Dubois teaches the invention as disclosed above in claim 11, including the composition comprising thaumatin ([0036]).
Regarding claim 15, Dubois teaches the invention as disclosed above in claim 11, including the sweetener composition comprising thaumatin ([0036]) and NHDC ([0035]).  Although Dubois does not specify whether the sweetener and salty taste inhibitor are part of a separate MRP composition, a skilled practitioner would readily recognize that these components can be mixed together to form the MRP reaction mixture.  Furthermore, the “selection of any order of mixing ingredients is prima facie obvious”.  See MPEP 2144.04.IV(C).
Regarding claim 16, Dubois teaches the invention as disclosed above in claim 11, including the sweetener composition further comprising sweeteners selected from the 
Regarding claim 17, Dubois teaches the invention as disclosed above in claim 11, including that the addition of the sweet taste improving composition in the sweetener composition is optional ([0105]) meaning that the first component could comprise an amount approaching 100 wt% of the sweetener composition. Dubois does not teach the first component to be present in the dough at an amount of 0.001-20 wt%.  
However, Lo teaches a bread recipe which consists of bread flour, water, salt, yeast, and sugar substitute wherein the ingredients produce a dough that weighs 498 grams and the sugar substitute comprises 1.8% of the dough, based on replacement of all the amount of sugar.  Since Dubois teaches an amount of the first component to be in amounts approaching 100 wt% of the composition, the first component could be in an amount approaching the full 1.8% sugar substitute content of the dough taught by Lo, which overlaps the claimed range.
It would have been obvious for a person of ordinary skill in the art to have modified the bread of Dubois by substituting the sugar in the bread recipe as taught by Lo.  In the absence of specific instruction regarding a method of making bread in Dubois, a skilled practitioner would have been motivated to consult Lo in order to determine a suitable bread recipe, and consequently determine a suitable concentration of the first component.
Regarding claim 18, Dubois teaches the invention as disclosed above in claim 11, including that the addition of the sweet taste improving composition in the sweetener composition is optional ([0105]) meaning that the first component could comprise an amount approaching 100 wt% of the sweetener composition. Dubois does not teach the first component to be present in the dough at an amount of 0.01-2 wt%.  
However, Lo teaches a bread recipe which consists of bread flour, water, salt, yeast, and sugar substitute wherein the ingredients produce a dough that weighs 498 grams and the sugar substitute comprises 1.8% of the dough, based on replacement of all the amount of sugar.  Since Dubois teaches an amount of the first component to be in amounts approaching 100 wt% of the composition, the first component could be in an amount approaching the full 1.8% sugar substitute content of the dough taught by Lo, which overlaps the claimed range.
It would have been obvious for a person of ordinary skill in the art to have modified the bread of Dubois by substituting the sugar in the bread recipe as taught by Lo.  In the absence of specific instruction regarding a method of making bread in Dubois, a skilled practitioner would have been motivated to consult Lo in order to determine a suitable bread recipe, and consequently determine a suitable concentration of the first component.
Regarding claim 19, Dubois teaches the invention as disclosed above in claim 11, including the amine donors comprising of an amino acid ([0025]; [0098]), a protein, a peptide, or mixtures thereof ([0025]).
Regarding claim 20, Dubois teaches a sweetener composition ([0006]) that can be added to bakery products ([00122]) which are made from dough, comprising (1) a first component comprising a Maillard reaction product composition (corresponding to Stevia extracts (corresponding to stevia), steviol glycosides (corresponding to rebaudioside A and stevioside) ([00107]), and (b) an amine donor having a free amino group (corresponding to soy protein hydrolysates) ([0024]); and (2) the inclusion of other synthetic and natural high-potency sweeteners ([0033]) such as other steviol glycosides (corresponding to rebaudiosides B-F, dulcoside A, rubusoside, and stevioside), glycosylated Stevia extracts and glycosylated steviol glycosides (corresponding to natural high-potency sweeteners modified through enzyme contact or substitution) ([0036]), wherein the reaction mixture undergoes a Maillard reaction ([0024]).  Although Dubois does not specify whether the Stevia-related compounds and salty taste inhibitors are part of a separate MRP composition, a skilled practitioner would readily recognize that these components can be mixed together to form the MRP composition prior to being added to the remaining ingredients.  Furthermore, the “selection of any order of mixing ingredients is prima facie obvious”.  See MPEP 2144.04.IV(C).  Since Dubois teaches that the composition can comprise of the at least one salt, the at least one salty taste inhibitor, and the at least one sweet taste improving composition, the first and second components could comprise 100% of the composition.  Although, Dubois teaches that the composition is a replacement for sugar in foods ([0003]; [0006]), it does not teach the first and second components to be present in the dough in a concentration range of 0.0001-50 wt% of the dough.
However, Lo teaches a bread recipe which includes 9 grams of sugar (tables on page 2) and also teaches that the whole amount of sugar can be replaced (page 3, first line) by stevia sweetness (page 3, seventh bullet point in row 4 of table).  The recipe taught by Lo 
It would also have been obvious for a person of ordinary skill in the art to have modified the bread of Dubois by substituting the sugar in the bread recipe as taught by Lo.  In the absence of specific instruction regarding a method of making bread in Dubois, a skilled practitioner would have been motivated to consult Lo in order to determine a suitable bread recipe, and consequently determine a suitable concentration of the first and second components.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Dubois (WO 2009/140568; cited by applicant) in view of Lo (Lo, N., “bread making 101: golden ratio of basic bread recipe ingredients”, January 2018, big little projects of cooking and living simple) as applied to claim 1 above, and further in view of Seasoned Advice (“What temperature does the Maillard reaction occur?”, 2015, Seasoned Advice, <https://web.archive.org/web/20150330021935/https://cooking.stackexchange.com/questions/29926/what-temperature-does-the-maillard-reaction-occur>).
Regarding claim 21,
However, Seasoned Advice teaches that Maillard reactions can occur at temperatures below about 55°C to temperatures above about 200°C (page 1, bullet points 1-6) and even at room temperature (page 1, paragraph under “3 Answers” heading), which overlaps the claimed range.
It would have been obvious for a person of ordinary skill in the art to have produced the MRPs of Dubois using the temperature taught by Seasoned Advice.  Since Dubois does not disclose specific Maillard reaction conditions, a skilled practitioner would be motivated to consult an additional reference such as Seasoned Advice in order to determine a suitable reaction temperature.  Therefore, a selection of temperature within the overlapping range taught by Seasoned Advice renders the claimed temperature range obvious.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Dubois (WO 2009/140568; cited by applicant) in view of Lo (Lo, N., “bread making 101: golden ratio of basic bread recipe ingredients”, January 2018, big little projects of cooking and living simple) as applied to claim 11 above, and further in view of Seasoned Advice (“What temperature does the Maillard reaction occur?”, 2015, Seasoned Advice, <https://web.archive.org/web/20150330021935/https://cooking.stackexchange.com/questions/29926/what-temperature-does-the-maillard-reaction-occur>).
Regarding claim 22,
However, Seasoned Advice teaches that Maillard reactions can occur at temperatures below about 55°C to temperatures above about 200°C (page 1, bullet points 1-6) and even at room temperature (page 1, paragraph under “3 Answers” heading), which overlaps the claimed range.
It would have been obvious for a person of ordinary skill in the art to have produced the MRPs of Dubois using the temperature taught by Seasoned Advice.  Since Dubois does not disclose specific Maillard reaction conditions, a skilled practitioner would be motivated to consult an additional reference such as Seasoned Advice in order to determine a suitable reaction temperature.  Therefore, a selection of temperature within the overlapping range taught by Seasoned Advice renders the claimed temperature range obvious.

Double Patenting
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Application No. 16/402,360.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding instant claim 1, co-pending claim 16 requires all the limitations of instant claim 1 except for the reducing sugars and amine donors to comprise of a first component while the stevia extract comprises a second component; for the food composition to be a dough; and for the first and second components to be present in the dough at a 0.0001-20 wt% concentration.  However, since a dough is a food or a food precursor, its selection would render the instant claim obvious.  Also, since the co-pending claim does not require its components to comprise the food composition in any amount, it could be prima facie obvious”.  See MPEP 2144.04.IV(C).

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Application No. 16/402,413.  Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding instant claim 1, co-pending claim 22 requires all the limitations of instant claim 1 except for the reducing sugars and amine donors to comprise of a first component while the stevia extract comprises a second component; for the food composition to be a dough; and for the first and second components to be present in the dough at a 0.0001-20 wt% concentration.  However, since a dough is a food or a food precursor, its selection would render the instant claim obvious.  Also, since the co-pending claim does not require its components to comprise the food composition in any amount, it could be included in the overall composition in amounts approaching 100 wt% which renders the instant amount range obvious.  Lastly, in regard to the separation of the first and second components, the “selection of any order of mixing ingredients is prima facie obvious”.  See MPEP 2144.04.IV(C).

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 28 of U.S. Application No. 16/402,728.
Regarding instant claim 1, co-pending claim 28 requires all the limitations of instant claim 1 except for the reducing sugars and amine donors to comprise of a first component while the stevia extract, steviol glycosides, and glycosylated steviol glycosides comprise a second component; for the food composition to be a dough; and for the first and second components to be present in the dough at a 0.0001-20 wt% concentration.  However, since a dough is a food or a food precursor, its selection would render the instant claim obvious.  Also, since the co-pending claim does not require its components to comprise the food composition in any amount, it could be included in the overall composition in amounts approaching 100 wt% which renders the instant amount range obvious.  Lastly, in regard to the separation of the first and second components, the “selection of any order of mixing ingredients is prima facie obvious”.  See MPEP 2144.04.IV(C).

Response to Arguments
Claim Rejection – 35 U.S.C. §103 of claims 1-10 over Dubois and Lo and claims 11-20 over Dubois, Beckett, Chang, and Lo: Applicant’s arguments have been fully considered and are considered unpersuasive.
Applicant argued that Dubois fails to teach or suggest a dough comprising a “first component comprising a Maillard reaction product (MRP) composition formed from (a) one or more reducing sugars having a free carbonyl group, and (b) one or more free amino acids, wherein (a) and (b) are mixed together and undergo Maillard reaction” as required by amended claim 1.  Applicant stated that Dubois teaches an MRP composition including soy protein hydrolysates as an amine donor and reducing sugars.  Applicant asserted that the Maillard products in Dubois were produced from Maillard peptides as 
However, the claim rejections have been updated to account for the newly-added limitations which includes Dubois teaching that the term “protein hydrolysates” includes free amino acids ([0025]).  Since Dubois and Lo teach all limitations of claim 1 as now amended, Examiner maintains the rejection of claim 1 as written above.
Applicant also argued that Lo, Beckett, and Chang fail to cure the deficiency of Dubois as all cited prior art fail to teach a dough comprising a “first component comprising a Maillard reaction product (MRP) composition formed from (a) one or more reducing sugars having a free carbonyl group, and (b) one or more free amino acids, wherein (a) and (b) are mixed together and undergo Maillard reaction” as required by amended claim 1 and a dough comprising “(1) a first component comprising a Maillard reaction product (MRP) composition formed from a reaction mixture comprising: (a) one or more Stevia-related components selected from the group consisting of Stevia extracts, glycosylated Stevia extracts, steviol glycosides, and glycosylated steviol glycosides, and (b) one or more amine donors having a free amino group; and (2) a second component comprising one or more sweeteners, wherein the reaction mixture undergoes Maillard reaction” as is required by amended claim 11 (Applicant’s Remarks, page 10, paragraph 2).  
However, Beckett and Chang were originally cited to show that Stevia does not participate in conventional Maillard reactions and not to cure the deficiency of Dubois regarding free amino acids of claim 1.  Since the combination of Dubois and Lo fully teaches all limitations of claims amended claims 1 and 11, the Chang and Beckett 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
A reply under 37 CFR 1.113 to a final rejection must include the appeal from, or cancellation of, each rejected claim. The filing of an amendment after final rejection, whether or not it is entered, does not stop the running of the statutory period for reply to the final rejection unless the examiner holds the claims to be in condition for allowance. Accordingly, if a Notice of Appeal has not been filed properly within the period for reply, or any extension of this period obtained under either 37 CFR 1.136(a) or (b), the application will become abandoned.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kelly Kershaw whose telephone number is (571)272-2847.  The examiner can normally be reached on Monday - Thursday 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793                                                                                                                                                                                                        

/KELLY P KERSHAW/Examiner, Art Unit 1791